Exhibit 99.1 VISHAY REPORTS RESULTS FOR SECOND QUARTER 2012 · Revenues for Q2 2012 of $588 million · EPS Q2 2012 of $0.29, or $0.24 when excluding gain on sale of property · Book-to-bill ratio of 1.01 in Q2 2012 · Cash from operations for YTD June 2012 of $94 million and capital expenditures of $47 million · Guidance for Q3 2012 for revenues between $570 and $610 million at margins similar to Q2 2012. MALVERN, PENNSYLVANIA (BUSINESS WIRE) July 31, 2012 – Vishay Intertechnology, Inc. (NYSE: VSH), one of the world’s largest manufacturers of discrete semiconductors and passive components, today announced its results for the fiscal quarter and six fiscal months ended June 30, 2012. Revenues for the fiscal quarter ended June 30, 2012 were $588.2 million, compared to $709.8 million for the fiscal quarter ended July 2, 2011.The net earnings attributable to Vishay stockholders for the fiscal quarter ended June 30, 2012 were $45.7 million, or $0.29 per diluted share, compared to $82.1 million, or $0.48 per diluted share for the fiscal quarter ended July 2, 2011. Revenues for the six fiscal months ended June 30, 2012 were $1,126.7 million, compared to $1,405.0 million for the six fiscal months ended July 2, 2011.The net earnings attributable to Vishay stockholders for the six fiscal months ended June 30, 2012 were $79.5 million, or $0.49 per diluted share, compared to $157.4 million, or $0.91 per diluted share for the six fiscal months ended July 2, 2011. As listed on the attached reconciliation schedule, net earnings attributable to Vishay stockholders for the fiscal quarter and six fiscal months ended June 30, 2012 include a pretax gain of $12.2 million on the sale of a vacated property in Belgium.The results for the fiscal quarter and six fiscal months ended July 2, 2011 include a pretax charge of $3.9 million to accelerate the recognition of certain executive compensation upon the passing of Dr. Zandman, the Company’s late Executive Chairman and Chief Technical and Business Development Officer.Results for the six fiscal months ended July 2, 2011 also include $10.0 million of one-time tax expense due to a tax law change in Israel.Adjusted net earnings per diluted share, which exclude these items, were $0.24 and $0.44 for the fiscal quarter and six fiscal months ended June 30, 2012, respectively, compared to $0.50 and $0.98 for the fiscal quarter and six fiscal months ended July 2, 2011, respectively. Commenting on the results for the second quarter of 2012, Dr. Gerald Paul, President and Chief Executive Officer, stated, “In the second quarter, we experienced a substantial revenue increase versus the first quarter of 2012, though not quite to the degree anticipated. During the second quarter most end markets seem to be increasingly influenced by macro uncertainties. As announced, due to the volume increase our temporary fixed cost reductions implemented in the first quarter could not be sustained, which negatively impacted our incremental performance quarter over quarter. We continue to pursue our growth plan through investing in capacities for strategic product lines, and through increasing our resources for R&D, for technical marketing and for field application engineering; all of which is supplemented by opportunistic acquisitions of specialty businesses.” 1 Dr. Paul continued, “In the second quarter, Vishay demonstrated again its earnings power by achieving an adjusted operating margin of 10% at the comparably low revenue level of under $600 million. Thanks to Vishay’s business model of being a broad-line manufacturer with a global presence selling into all end markets as well as to our low breakeven point, Vishay is very well positioned to face any erratic developments of the macro economy or to benefit from an economic upturn.” Commenting on the outlook for the third quarter of 2012, Dr. Paul stated, “We currently anticipate revenues between $570 and $610 million at margins similar to the second quarter of 2012.” The Company expects to file its Quarterly Report on Form 10-Q for the second fiscal quarter of 2012 with the Securities and Exchange Commission after the close of the market on Tuesday, July 31, 2012. This financial report will be available at ir.vishay.com. A conference call to discuss second quarter financial results is scheduled for Tuesday, July 31, 2012 at 9:00 AM ET. The dial-in number for the conference call is 877-589-6174 (+1 706-643-1406 if calling from outside the United States or Canada) and the conference ID is 89023734. There will be a replay of the conference call from 10:30 AM ET on Tuesday, July 31, 2012 through 11:59 PM ET on Monday, August 6, 2012. The telephone number for the replay is 800-585-8367 (+1 855-859-2056 or 404-537-3406 if calling from outside the United States or Canada) and the access code is 89023734. There will also be a live audio webcast of the conference call. This can be accessed directly from the Investor Relations section of the Vishay website at http://ir.vishay.com. About Vishay Vishay Intertechnology, Inc., a Fortune 1,000 Company listed on the NYSE (VSH), is one of the world's largest manufacturers of discrete semiconductors (diodes, MOSFETs, and infrared optoelectronics) and passive electronic components (resistors, inductors, and capacitors). These components are used in virtually all types of electronic devices and equipment, in the industrial, computing, automotive, consumer, telecommunications, military, aerospace, power supplies, and medical markets. Vishay’s product innovations, successful acquisition strategy, and "one-stop shop" service have made it a global industry leader. Vishay can be found on the Internet at http://www.vishay.com. 2 This press release includes certain financial measures which are not recognized in accordance with generally accepted accounting principles (“GAAP”), including adjusted net earnings (loss) and adjusted net earnings (loss) per share, which are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules. These non-GAAP measures supplement our GAAP measures of performance and should not be viewed as an alternative to GAAP measures of performance. Non-GAAP measures such as adjusted net earnings and adjusted earnings per diluted share do not have uniform definitions. These measures, as calculated by Vishay, may not be comparable to similarly titled measures used by other companies. Management believes that these measures are meaningful to investors because they provide insight with respect to intrinsic operating results of the Company. Reconciling items to arrive at adjusted net earnings represent significant charges or credits that are important to an understanding to the Company’s intrinsic operations. These reconciling items are indicated on the accompanying reconciliation schedule and are more fully described in the Company’s financial statements presented in its annual report on Form 10-K and its quarterly reports presented on Forms 10-Q. Statements contained herein that relate to the Company's future performance, including statements with respect to forecasted revenues, margins, cash generation, internal growth and acquisition activity, and the general state of the Company, are forward-looking statements within the safe harbor provisions of Private Securities Litigation Reform Act of 1995. Words such as “believe,” “estimate,” “will be,” “will,” “would,” “expect,” “anticipate,” “plan,” “project,” “intend,” “could,” “should,” or other similar words or expressions often identify forward-looking statements. Such statements are based on current expectations only, and are subject to certain risks, uncertainties and assumptions, many of which are beyond our control. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results, performance, or achievements may vary materially from those anticipated, estimated or projected. Among the factors that could cause actual results to materially differ include: general business and economic conditions; difficulties in implementing our cost reduction strategies; changes in foreign currency exchange rates; competition and technological changes in our industries; difficulties in new product development; difficulties in identifying suitable acquisition candidates, consummating a transaction on terms which we consider acceptable, and integration and performance of acquired businesses; uncertainty related to the effects of changes in foreign currency exchange rates; and other factors affecting our operations that are set forth in our filings with the Securities and Exchange Commission, including our annual reports on Form 10-K and our quarterly reports on Form 10-Q. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Source: Vishay Intertechnology, Inc. Contact: Vishay Intertechnology, Inc. Peter G. Henrici Senior Vice President, Corporate Communications +1-610-644-1300 3 VISHAY INTERTECHNOLOGY, INC. Summary of Operations (Unaudited - In thousands, except per share amounts) Fiscal quarters ended June 30, March 31, July 2, Net revenues $ $ $ Costs of products sold Gross profit Gross margin % % % Selling, general, and administrative expenses Gain on sale of property ) - - Executive compensation charge - - Operating income Operating margin % % % Other income (expense): Interest expense ) ) ) Other ) ) Total other income (expense) - net ) ) ) Income before taxes Income taxes Net earnings Less: net earnings attributable to noncontrolling interests Net earnings attributable to Vishay stockholders $ $ $ Basic earnings per share attributable to Vishay stockholders $ $ $ Diluted earnings per share attributable to Vishay stockholders $ $ $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted 4 VISHAY INTERTECHNOLOGY, INC. Summary of Operations (Unaudited - In thousands, except per share amounts) Six fiscal months ended June 30, July 2, Net revenues $ $ Costs of products sold Gross profit Gross margin % % Selling, general, and administrative expenses Gain on sale of property ) - Executive compensation charge - Operating income Operating margin % % Other income (expense): Interest expense ) ) Other ) ) Total other income (expense) - net ) ) Income before taxes Income taxes Net earnings Less: net earnings attributable to noncontrolling interests Net earnings attributable to Vishay stockholders $ $ Basic earnings per share attributable to Vishay stockholders $ $ Diluted earnings per share attributable to Vishay stockholders $ $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted 5 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Balance Sheets (In thousands) June 30, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories: Finished goods Work in process Raw materials Total inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, at cost: Land Buildings and improvements Machinery and equipment Construction in progress Allowance for depreciation ) ) Goodwill Other intangible assets, net Other assets Total assets $ $ 6 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Balance Sheets (continued) (In thousands) June 30, December 31, (unaudited) Liabilities and stockholders' equity Current liabilities: Notes payable to banks $ $ 13 Trade accounts payable Payroll and related expenses Other accrued expenses Income taxes Total current liabilities Long-term debt less current portion Deferred income taxes Other liabilities Accrued pension and other postretirement costs Total liabilities Equity: Vishay stockholders' equity Common stock Class B convertible common stock Capital in excess of par value Retained earnings (accumulated deficit) ) ) Accumulated other comprehensive income (loss) ) Total Vishay stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ 7 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Statements of Cash Flows (Unaudited - In thousands) Six fiscal months ended June 30, July 2, Operating activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization (Gain) loss on disposal of property and equipment ) ) Accretion of interest on convertible debentures Inventory write-offs for obsolescence Other ) Changes in operating assets and liabilities, net of effects of businesses acquired ) ) Net cash provided by operating activities Investing activities Purchase of property and equipment ) ) Proceeds from sale of property and equipment Purchase of businesses, net of cash acquired or refunded ) - Purchase of short-term investments ) ) Maturity of short-term investments Other investing activities ) Net cash used in investing activities ) ) Financing activities Proceeds of long-term borrowings Issuance costs ) ) Common stock repurchase ) ) Principal payments on long-term debt and capital lease obligations ) (6 ) Net proceeds (payments) on revolving credit lines ) Net changes in short-term borrowings (2
